Case: 20-30392     Document: 00515823652         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                  No. 20-30392
                                                                               FILED
                                                                           April 15, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fletcher Terrell Minor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CR-202-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Fletcher Terrel Minor pleaded guilty to one count of being a felon in
   possession of a firearm, in violation of § 922(g)(1) and was sentenced to 120
   months of imprisonment and three years of supervised release. For the first
   time on appeal, Minor argues that the district court erred in enhancing his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30392      Document: 00515823652           Page: 2    Date Filed: 04/15/2021




                                     No. 20-30392


   base offense level, inter alia, due to his prior conviction for Louisiana
   possession with intent to distribute cocaine, in violation of Louisiana Revised
   Statutes § 40:967(A).
          In United States v. Frierson, 981 F.3d 314 (5th Cir. 2020), this court
   determined that § 40:967 is “divisible and, under the modified categorical
   approach, sufficiently narrow to serve as a predicate for sentence
   enhancement under § 4B1.1(a).” In so holding, this court also rejected the
   defendant’s argument—identical to the claim raised by Minor—that
   § 40:967(A) is “facially broader than its federal counterpart because
   Carisoprodol is regulated by the State but not federally controlled.” Frierson,
   981 F.3d at 316 n.1.
          In light of Frierson, the district court did not err, plainly or otherwise,
   in imposing an enhanced base offense level due to Minor’s prior conviction
   for Louisiana possession of cocaine with intent to distribute. The judgment
   of the district court is AFFIRMED.




                                           2